Order entered August 15, 2019




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00870-CV

                       IN RE ROBERT JOSEPH SCHMITT, Relator

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-81160-00

                                          ORDER
                         Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DISMISS for want of jurisdiction relator’s

July 22, 2019 petition for writ of mandamus.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE